Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/788,649 filed 02/12/2020 is in response to Applicant’s arguments/ remarks and claims amendment filed 01/06/2022. Applicant’s response has been given full consideration. 
Claims 28-31 are currently pending in this application and all claims are under full consideration. This Application is in condition for allowance.  
Allowed Claims
Claims 28-31 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards a chemically functionalized humic acid-bonded metal foil current collector for use in a battery or supercapacitor as claimed in independent Claim 28 and 29, and graphene sheets also recited in claim 29 and dependent claims 30, and a polymer recited in dependent claim 31 as last filed 01/06/2022. 
The closest prior art is Yin Jiao (CN 103641117), Wu (U.S. PG Publication 2015/0118554) and Zhamu et al. (U.S. PG Publication 2015/0086881). 
Yin Jiao (CN ‘117) discloses a humic acid porous carbon material formed by high temperature treatment of humic acid coated on stainless steel battery current collector. Yin does not expressly disclose the humic acid is chemically functionalized and also does disclose the 
Yin Jiao (CN ‘117),  Wu and Zhamu do not disclose the functional groups of the chemically functionalized humic acid recited in independent claim 28 selected from a polymer, SO3H, COOH, NH2, OH, R'CHOH, CHO, CN, COCl, halide, COSH, SH, COOR’, SR’, SiR’3, Si(-OR’-)yR3-y, Si(-O-SiR'2-)OR’, R", Li, AIR'2, Hg-X, TlZ2 and Mg-X; wherein y is an integer equal to or less than 3, R' is hydrogen, alkyl, aryl, cycloalkyl, or aralkyl, cycloaryl, or poly(alkylether), R” is fluoroalkyl, fluoroaryl, fluorocycloalkyl, fluoroaralkyl or cycloaryl, X is halide, and Z is carboxylate or trifluoroacetate, or a combination thereof, and wherein the graphene sheets are selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene bromide, graphene iodide, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, or a combination thereof recited in independent Claim 29. 
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claim 28-31 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722